ORDER
|,Because we conclude that Aggreko’s argument that the reversal of the trial court judgment dated September 29, 2011, in its favor and against Touro requires either a unanimous three-judge panel or a referral to a five-judge panel under La. Const, art. V, § 8(B), we hereby RECALL and VACATE our Order of January 24, 2013 by which we denied Aggreko’s application for rehearing, GRANT only the application of Aggreko for rehearing, VACATE our judgment of January 9, 2013, insofar and only insofar as it decided the appeal of the judgment of September 29, 2011 (but not of the judgment of October 5, 2011), and refer the matter to a five-judge panel for oral argument.
JUDGE PAUL A. BONIN
JUDGE DANIEL L. DYSART
JUDGE ROSEMARY LEDET